Case 0:19-cv-61899-RAR Document 10 Entered on FLSD Docket 09/04/2019 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           CASE No. 0:19-CV-61899

  DEBORAH LITZ,

          Plaintiff,

  vs.

  ENHANCED RECOVERY COMPANY, LLC,

        Defendant.
  _______________________________________/

               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

          Plaintiff Deborah Litz, by and through undersigned counsel, pursuant to Rule

  41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby file this Notice Voluntary Dismissal

  without Prejudice of the above styled action. Plaintiff Litz will be joining, as a class representative,

  Case No. 0:19-CV-61898-RKA, as the claims of Plaintiff Litz are related to those raised by the

  plaintiff therein.


          DATED: September 4, 2019
                                                     Respectfully Submitted,

                                                      /s/ Jibrael S. Hindi                          .
                                                     JIBRAEL S. HINDI, ESQ.
                                                     Florida Bar No.: 118259
                                                     E-mail:      jibrael@jibraellaw.com
                                                     THOMAS J. PATTI, ESQ.
                                                     Florida Bar No.: 118377
                                                     E-mail:      tom@jibraellaw.com
                                                     The Law Offices of Jibrael S. Hindi
                                                     110 SE 6th Street, Suite 1744
                                                     Fort Lauderdale, Florida 33301
                                                     Phone:       954-907-1136
                                                     Fax:         855-529-9540

                                                     COUNSEL FOR PLAINTIFF

                                               Page 1 of 2
Case 0:19-cv-61899-RAR Document 10 Entered on FLSD Docket 09/04/2019 Page 2 of 2




                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 4, 2019, the foregoing was

  electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

  of electronic filing to all counsel of record.

                                                             /s/ Thomas J. Patti                 .
                                                            THOMAS J. PATTI, ESQ.
                                                            Florida Bar No.: 118377




                                                   Page 2 of 2
